Citation Nr: 9913317	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  94-45 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.

2.  Entitlement to service connection for a skin condition, 
including due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.  

The appeal arises from the May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware, denying, in pertinent part, the 
veteran's claims of entitlement to service connection for a 
left hip disability and a skin disorder.  

An RO personal hearing was conducted in December 1994, and a 
Board Central Office personal hearing was conducted in 
October 1998.

During the course of the appeal, the veteran raised the issue 
of entitlement to service connection for disabilities, 
including chloracne, due to herbicide exposure.  At his 
October 1998 Board personal hearing, the veteran and his wife 
clarified that they were contending that the claimed skin 
condition also may be due to herbicide exposure in service.  
In an August 1997 rating decision, in pertinent part, the RO 
determined, in effect, that a skin condition, characterized 
as chloracne, was not incurred due to herbicide exposure in 
service.  Under the provisions of 38 U.S.C.A. § 7105(a) (West 
1991), an appeal to the Board must be initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished to the veteran.  
Nevertheless, the Board must review all issues which are 
reasonably raised during the pendency of the appeal.  EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  Accordingly, the 
issue having been properly considered by the RO and having 
been raised during the pendency of the appeal, the Board 
herein considers entitlement to service connection for a skin 
condition due to herbicide exposure as a subpart of the issue 
certified on appeal to the Board.  

The claim of entitlement to service connection for a left hip 
condition is the subject of remand, below.  

 
FINDING OF FACT

The veteran has not submitted competent (medical) evidence 
linking his skin condition found after service to incurrence 
in service or to herbicide exposure in service. 


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for a skin condition.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107, 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. §§  3.303, 3.304, 3.307, 3.309 (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty from October 1967 to 
October 1969.  

Service medical records show a single treatment in April 1968 
for a rash of the face diagnosed as impetigo and apparently 
treated with appropriate medication.  The veteran's October 
1969 service separation examination found the veteran's skin 
normal.  In an October 1969 report of medical history, the 
veteran reported a history of skin disease but did not report 
any current skin condition.  

The veteran received treatment in April 1988 with Primary 
Care Physicians, P.A., of Wilmington, Delaware, for an 
observed few pimples on the nose which reportedly had 
responded to antibiotics in the past.  The examiner assessed 
a possible few small skin infections, prescribed medication, 
and referred the veteran to a dermatologist.  

Ongoing care with Primary Care Physicians for a skin 
condition or scar of the nose included treatments in October 
1988, March 1990, July 1991, and December 1991.  Erythematous 
papules about the nose with drainage were identified.  

In a January 1992 private dermatology evaluation for red 
spots of the nose, the veteran reported that the condition 
was recurrent for the prior two years.  Treatment with 
antibiotic cream as prescribed by Dr. Goodman was noted.  

In a February 1994 private outpatient treatment record, the 
examiner noted, in pertinent part, acne-like lesions on the 
face below the skin with eruptions.  Small pustules were 
noted on the side of the nose.  The veteran reportedly 
suffered from the condition for years.  The examiner 
questioned the possibility of Agent Orange acneform lesions 
or chloracne.  

At an April 1994 VA general examination for compensation 
purposes, the veteran reported a history, in pertinent part, 
of problems with the skin on his forehead in 1968, with a 
diagnosis of impetigo, treated with antibiotics for at least 
a week.  He reported thereafter suffering continual problems 
with his skin for the next few years.  The veteran complained 
of current skin lesions.  Objectively, the veteran had small 
pinhead-sized pustules involving the upper chest and arms 
with no evidence of rash.  The external nose was normal 
without deformity or discharge.  The examiner noted that the 
veteran's skin was not currently affected by impetigo.  The 
examiner noted that the observed superficial infections were 
a common condition of a 46-year-old man (the age of the 
veteran at that time).  The examiner diagnosed impetigo of 
the facial skin.  

In a September 1994 substantive appeal, the veteran stated 
that his skin condition had been present since it began in 
service while he was stationed at Fort Benning, Georgia.  He 
stated that it began again while he was in Vietnam and was 
present currently.  He added that the skin condition, with 
its open lesions, was very disabling for him, particularly 
since his work required direct interaction with people.  

At a December 1994 RO personal hearing, the veteran testified 
that he was treated for a skin condition in service at Fort 
Benning, Georgia, in April 1968, and that the skin condition 
for which he was claiming service connection began at that 
time and has continued ever since.  He added that though the 
initial outbreak cleared up fairly quickly with antibiotics, 
the condition recurred multiple times in service, though in a 
less severe form.  He testified that he was in service in 
Vietnam from April to October, 1968.  He added that on 
average he suffered from recurrence of skin lesions a few 
times per year.  He testified that the skin condition did not 
always manifest itself on his face, but rather that it 
sometimes broke out on his body.  He added that the condition 
was an infection and was usually treated with antibiotics, 
although at times it was treated rather ineffectually with 
creams.  He testified that post service he began seeking 
medical treatment for the condition in approximately 1984, 
then receiving antibiotic treatment for the condition at a 
private medical facility.  He reported multiple private care 
facilities and private physicians from whom he sought 
treatment for the condition thereafter.  

At an October 1998 Central Office Board hearing, the veteran 
testified that he was first diagnosed with impetigo in 
service in 1968 while stationed in the United States, and he 
was then treated with medication, but suffered recurrence of 
the condition in service in May 1968 while still stationed in 
the United States, and was then again treated with 
medication.  He testified that thereafter in service he was 
stationed in Long Binh, Vietnam, where he was exposed to 
heavy spraying of Agent Orange.  He testified that a few 
years thereafter the acne-like condition again recurred over 
his nose and it would not heal, but he was then treated for 
the condition with antibiotics and the condition disappeared.  
He testified that thereafter in 1994 he went to his primary 
care physician, Dr. Kramer, for treatment of facial acneform 
lesions, and received treatment medication.  He testified 
that a few years prior to the hearing he was seen by a 
dermatologist for the same condition on his arms, but despite 
a biopsy a definite diagnosis was not assigned.  He testified 
that when he suffered from an outbreak of the skin condition, 
it was both unpleasant and debilitating.  He added that such 
outbreaks recurred approximately every six months.  

Also at the hearing, the veteran's wife testified that the 
condition consisted of red, flat blotches that presented 
themselves all over the face and became pussy.  She explained 
that when the veteran went to Vietnam he became very sick and 
lost perhaps 40 pounds due to Agent Orange exposure, and 
after returning from Vietnam his skin was always greasy, 
though it had never been greasy prior to Vietnam.  She 
confirmed that the red facial blotches recurred approximately 
every six months, and required a few weeks with antibiotic 
treatment to clear up.  She testified that the veteran began 
having these multiple skin conditions upon his return from 
Vietnam.  However, she added that no physician they had seen 
had been sufficiently experienced to diagnose the condition 
as chloracne.  


Analysis

According to the provisions of 38 U.S.C.A. § 5107 (a) (West 
1991), the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well grounded.  A claim is 
well grounded when it is plausible.  In Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990), the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) held that a 
plausible claim is one which is meritorious on its own or 
capable of substantiation.  A claim need not be conclusive, 
but only plausible to satisfy the initial burden of 38 
U.S.C.A. § 5107(a).

If the veteran submits no cognizable evidence to support a 
claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  If the claim is not 
well grounded, the claimant cannot invoke the VA's duty to 
assist in the development of the claim.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993); See 38 U.S.C.A. § 5107(a) (West 
1991); Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Tidwell v. West, 11 Vet. 
App. 242 (1998).

With a chronic disease shown as such in service (or within an 
applicable presumptive period), subsequent manifestations of 
the same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent cause.  
For the showing of chronic disease in service, a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic," is required.  
Continuity of symptomatology is  required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303 (1998). 

If the chronicity provision is not applicable, a claim may 
still be well grounded on the basis of § 3.303(b) if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

In this case, the veteran contends that he has suffered from 
a skin condition which he incurred in service in April 1968 
and which has recurred thereafter.  He alternatively 
contends, in effect, that he suffers from a skin condition, 
to include chloracne, due to herbicide exposure in service.  

While service medical records show a single treatment in 
April 1968 for a rash of the face diagnosed as impetigo, 
service medical records, including the veteran's service 
separation examination in October 1969, are otherwise 
negative for any skin condition.  The veteran at his December 
1994 RO hearing testified that the first time post service he 
sought medical treatment for a skin condition was in 
approximately 1984, or approximately 15 years after his 
separation from service.  

The veteran has provided no medical evidence causally linking 
any current skin condition to his period of service.  While a 
VA general examiner for compensation purposes, upon examining 
the veteran in April 1994, diagnosed impetigo of the facial 
skin, that examiner reported that there were no current 
objective findings of a condition of the facial skin and 
there was no current effect of impetigo.  Rather, that 
examiner found only minute skin pustules of the chest and 
upper arms which the examiner noted were simply superficial 
infections common for a man of the veteran's age.  The 
examiner did not associate those superficial infections with 
the veteran's period of service or any condition incurred in 
service.  

Similarly, in all private medical records post service in 
which the veteran was examined or treated for a skin 
condition, the diagnosis was generally of a skin infection, 
with no diagnosis made of impetigo.  None of these private 
records note any etiology related to service.  The first 
private medical record within the claims file for treatment 
of a skin condition is dated April 1988, many years post 
service.  

As the veteran has not presented cognizable (medical) 
evidence of a single skin condition present continuously or 
on an ongoing basis from service until the present, and has 
not presented cognizable (medical) evidence causally relating 
a skin condition incurred in service to a current skin 
condition, the veteran's claim for service connection for a 
skin condition on a direct basis must be denied as not well 
grounded.  38 C.F.R. § 3.303 (1998); Caluza; Tidwell; Savage.

The claims file as a whole contains no positive medical 
diagnosis of chloracne or other acneform diseases consistent 
with chloracne, and no medical assessment that any skin 
condition was due to herbicide exposure.  

With respect to herbicide exposure, the Board notes that a 
veteran who, during active service, served in the Republic of  
Vietnam during the Vietnam era, and has a disease listed at 
38 C.F.R. § 3.309(e) (1998), shall be presumed to have been 
exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that he was not 
exposed to any such agent during service.  Diseases or 
disorders which have been positively associated with 
herbicide exposure are chloracne or other acneform diseases 
consistent with chloracne, porphyria cutanea tarda, Hodgkin's 
disease, non-Hodgkin's lymphoma, respiratory cancers, 
multiple myeloma, and soft-tissue sarcomas.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (1998).   Furthermore, in August 
1996, the Secretary of Veterans Affairs determined that 
presumptive service connection is not warranted for 
conditions for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See "Diseases Not Associated With Exposure to Certain 
Herbicide Agents," 61 Fed. Reg. 41442 (August 8, 1996).  
Hence, because the skin conditions which have been diagnosed 
in the present case - all of them conditions other than 
chloracne or other acneform diseases consistent with 
chloracne - are not among the disorders which have been 
positively associated with exposure to herbicides under 
38 C.F.R. §§ 3.307(a)(6), 3.309(e), the Board must find that 
service connection for a skin condition on a presumptive 
basis due to herbicide exposure is not in order.  


ORDER

The claim for service connection for a skin condition, 
including due to herbicide exposure, is denied as not well 
grounded.
 

REMAND

Factual Background

Service medical records show that on May 7, 1968, the veteran 
was treated at the branch dispensary of the Martin Army 
Hospital at Fort Benning, Georgia, for an injury to the left 
foot, noted to be a jump injury.  Minimal edema was observed.  
An X-ray of the foot, which was requested on May 6, was 
negative.  The veteran was noted to be on medical hold.  A 
May 9, 1968, record from the same facility reported that the 
veteran was released from medical hold to duty.  

The veteran's service separation examination in October 1969 
was negative for any musculoskeletal problems.  

The earliest medical records within the claims file related 
to conditions of the veteran's left hip are private medical 
records from 1980.  The first such record, dated in June 
1980, noted the veteran's complaints of his left leg going 
out on him when climbing, and distress in the left hip, 
particularly when crossing his legs. The examiner diagnosed a 
strain of the left groin.  

Private outpatient treatment records of Total Care Physicians 
of Wilmington, Delaware, dating from September 1990 and 
October 1990, include treatment for intermittent left hip 
pain ongoing for several years, with pain on weight bearing.  
X-rays showed a pelvic tilt with the right leg shorter by 1/4 
inch.  

In an October 1990 letter, G. A. Koviver, M.D., reported a 
magnetic resonance imaging (MRI) study showing the hip and 
sacroiliac joints well maintained with good alignment, with 
no erosive or destructive change.  Osseous structures were 
noted to be intact.  The physician diagnosed a mild pelvic 
tilt with the left side four millimeters lower than the 
right.   

In a November 1993 MRI report, J. D. McAllister, II, M.D., 
concluded that the veteran's left hip was unchanged from 1990 
to 1993, based on hip MRI's in October 1990 and November 
1993.  The physician noted narrowing of the hip joint 
consistent with degenerative changes, and slight spurring, 
but reported finding no evidence of acute fracture or 
dislocation.  The left femoral head had a slightly unusual 
appearance, which the physician speculated may have been 
related to a childhood hip pathology or a congenital 
deformity.  However, the physician concluded that the 
deformity of the left femoral head was unlikely to be of 
significance because the right femoral head had the same 
deformity.  The examiner diagnosed joint space narrowing of 
the left hip.  

In a January 1994 letter, C. D. Casscells, M.D., stated that 
he had examined the veteran for complaints of buckling of the 
left leg progressing for many years, with the accompanying 
sensation of the left hip giving way.  Dr. Casscells 
diagnosed post traumatic osteoarthritis of the left hip, and 
assessed this was most likely due to a subcapital fracture of 
the left hip sustained while parachuting.  The physician 
noted the history as reported by the veteran of having 
parachuted in service, and the physician accordingly assessed 
that the subcapital fracture and subsequent osteoarthritis 
were due to that inservice parachute jumping.  The physician 
added,  "There is no other event in his life that could 
remotely begin to explain the circumstances[,] and as you 
well know, this is a condition which occurs quite frequently 
in paratroopers and recreational parachuters."  The 
physician noted that the veteran was a candidate for left hip 
replacement.  However, the physician noted that the veteran 
had reported onset of the left hip pain in 1977 when he had 
reportedly parachuted out of an airplane and landed on the 
left leg, with fracture of three toes and inability to bear 
weight on the leg for some time thereafter.

At an April 1994 VA general examination for compensation 
purposes, the veteran reported a history of difficulty with 
his left leg and hip dating from a jump in service in 1968 in 
which he hit his left leg.  He complained of current severe 
pain in the left hip aggravated by exertion.  The examiner 
observed the veteran to walk slowly with a cane and to have a 
bent-over posture because of pain in the left hip.  
Considerable limitation of motion of the left hip compared to 
the right was observed.  The examiner noted a history of 
injury to the left hip in service, and noted that the veteran 
had been diagnosed with post-traumatic osteoarthritis of the 
left hip with possible subcapital fracture during parachute 
jumps in service.  The examiner diagnosed, in pertinent part, 
subcapital fracture of the left hip with degenerative joint 
disease.  

April 1994 VA X-rays showed arthritic changes of both hip 
joints.  Narrowing of the superior and medial aspects of the 
left hip joint was noted, but the examiner reported finding 
no evidence of fracture or dislocation.  

In a June 1994 outpatient treatment record, Dr. Casscells 
noted that the veteran had steadily worsening range of motion 
of the hip.  There were progressive changes of the 
osteoarthritis.  On X-rays the physician found an old 
subcapital fracture on the left side and degenerative changes 
of the acetabulum.  The physician also identified what 
appeared to be an old fracture of the symphysis pubis.  The 
physician concluded, "There is no question in my mind that 
these injuries are compatible with the history [the veteran] 
presents [of] a parachuting accident during his military 
training [...] ."

In a September 1994 substantive appeal, the veteran attempted 
to correct the record of Dr. Casscells's January 1994 letter 
by stating that he had informed Dr. Casscells that he had 
been injured in a parachute jump in service, but began 
receiving treatment for his hip in 1977, not that he had 
injured the hip in a jump in 1977.  He stated that to obtain 
or maintain employment post service he continued to endure 
left hip pain until, in 1997,  he sought treatment because 
the pain had become intolerable and he could no longer move 
the leg.  

At a December 1994 RO personal hearing, the veteran testified 
that he was assigned to the 82nd Airborne division of the 
United States Army as a paratrooper.  The veteran testified 
that he injured himself during his first jump in jump school 
in April 1968, landing hard on his left side.  He testified 
that he could not get up from the drop zone at that time due 
to his injury.  He added that in the airborne people didn't 
complain about injuries, and he had to do sit-ups on that 
occasion as punishment because he didn't get up quickly 
enough.  He testified that on the morning after that jump his 
foot was swollen and black and blue and he couldn't walk.  He 
reported that he was then sent to sick call and told that he 
had three broken toes, and elected to take a week hold-over 
to recuperate.  He added that he would have been given an 
undesirable transfer if he had elected to be put on medical 
hold any longer than a week.  He testified that he instead 
elected to deal with the pain and continue with jump school 
after the one-week hold-over.  He testified that out of his 
nine jumps in jump school seven were hard landings.  He 
further testified that he continued to have pain after 
separation from service.  He added that post service he 
worked for Westinghouse as a heavy machinery mechanic for 18 
years.  He testified that he had gone to a Dr. Bradford in 
1977 for treatment of his left hip, but that medical records 
from that treatment were unavailable because Dr. Bradford no 
longer had them.  He testified that he was later treated by 
other private physicians for his left hip in 1990 and 
thereafter.

Also at the hearing, the veteran's wife testified that she 
and the veteran had been dating while he was in jump school, 
and that he had told her by telephone that he had gotten hurt 
and that he had to stay longer in jump school because he had 
been held-over for a week.  She testified that the following 
November they were married, and that they had been together 
thereafter, with the veteran not suffering any other injury 
thereafter that could have possibly caused his severe hip 
problem. 

In an October 1996 record of outpatient treatment by Dr. 
Casscells, the physician noted that the veteran had 
moderately severe degenerative arthritis of the left hip with 
osteophyte formation and bone-on-bone apposition laterally.  
The physician assessed that the veteran was clearly a 
candidate for hip replacement.  However, the physician noted 
that there were also some mild early osteoarthritic changes 
in the right hip, especially with osteophyte formation 
inferiorly, entrapping the hip.  Knee X-rays were noted to 
not show signs of significant disease.  

At an October 1998 Central Office Board personal hearing, the 
veteran's representative informed that the veteran was a 
paratrooper and had served in Vietnam.  The representative 
informed that the veteran was contending that during a jump 
in service in which he fractured toes of the left foot, he 
hit hard, fell backward, and also injured his hip, even 
though the focus of care at that time was his broken toes.  
The representative contended that there was then a fracture 
of the hip, though no X-rays were taken at that time.  The 
representative added that the veteran was treated for what 
was believed to be a hernia during the presumptive period 
post service, with pain in the inguinal area, with the 
physician finding no hernia.  The representative contended 
that the difficulty at that time was due to his hip problem.  
The representative reported that over the years post service 
the veteran continued to take analgesics for pain, and only 
in 1994 did he go to an orthopedic surgeon who diagnosed a 
prior fracture of the hip.  The representative contended that 
that physician, Dr. Casscells, concluded that the veteran's 
hip injury condition, posttraumatic osteoarthritis, was 
compatible with his history of a parachuting accident in 
service.  The representative also referred to a paratrooper 
book which reportedly informed that the majority of injuries 
occur during jumps in which the paratrooper lands and falls 
backwards.  

Also at that hearing, the veteran testified that though he 
was put on medical hold following his first jump when he was 
injured, he thereafter returned to jump school because he did 
not wish to be punished by being sent to an undesirable duty 
station where those who remained on medical hold were sent.  
He reported that he did not complain further during service 
because such complaints were discouraged, and in fact sought 
no further medical treatment for his jump injury during his 
period of service.  He testified that instead he did his job 
to the best of his ability, as was expected of him.  He 
testified that post service he did not seek any treatment 
until 1980 when his leg started going out on him.  He added 
that he did not have any accidents post service, never 
falling at work.  He also testified that neither his mother 
nor his father, who had died 14 years prior of a heart 
attach, had suffered from arthritis.

Also at the hearing, the veteran's wife testified that she 
and the veteran had been married for thirty years, from 1968, 
and that he had not had any accidents or traumas during their 
marriage, so that he could not have suffered the hip fracture 
otherwise than in service during a parachute jump.  She 
explained that the veteran's hip had not been X-rayed in 
service, and so the hip condition was not then diagnosed.  
She testified that the veteran always had pain, and that when 
he left service he walked differently than he had before.  
She explained that they had always simply attributed this to 
the veteran having broken his foot.  However, she noted that 
over the years the veteran's leg would always go out and he 
would fall.  She added that the veteran had gone to doctors 
numerous times for these falling instances but the broken hip 
had not been found, so they never suspected that he had a 
broken hip.  Instead the physicians had simply given him 
pills for pain.  She testified, in effect, that once the 
broken hip was identified they were told that he had a 
'jumper's hip' - a fracture of the hip from parachuting - and 
that this happened to many paratroopers.  

The veteran's claims file contains a jump record documenting 
nine jumps completed between March 1968 and June 1968.  This 
record bears no identification as to the person about whom 
the record was made.


Discussion

The veteran contends that in service in a parachuting jump in 
April 1968 during jump training, he landed badly on his left 
leg and fell backwards, fracturing toes of his left foot and 
at the same time causing injury to his left hip, though he 
did not realize that he had injured the hip at that time.  He 
contends that though he completed jump school and his period 
of service, he had some ongoing pain in that leg and 
eventually difficulties with the leg, including pain in the 
hip and the leg going out on him.  He reports seeking 
treatment for these difficulties beginning in 1980, with an 
eventual diagnosis of osteoarthritis of the left hip.  He 
contends that the osteoarthritis was due to his injury to the 
hip performing parachute jumps in service, and reports that 
he did not injure the hip at any other time before or after 
service.  He therefore contends that he is entitled to 
service connection for a left hip condition.  

The Board has carefully reviewed the record, and has 
concluded that sufficient questions are presented by the 
record to require due process development.  Attempts to 
answer these questions are in order, to better clarify both 
the facts and issues presented, prior to a Board adjudication 
of the claim.  

As an initial matter, the Board notes that the jump record 
from April to June, 1968, as presented within the claims file 
contains no identification: it does not identify itself as a 
record of the veteran or even a record of the veteran's unit.  
The form is not even identified as a military form, though 
jumps at Fort Benning and Fort Bragg are recorded thereon.  
The claims file contains none of the veteran's service 
personnel records other than his DD 214.  Accordingly, 
attempts should be made to obtain all the veteran's service 
personnel records, and any available records from the 
veteran's jump school. 

The medical records reflect that the veteran has moderate to 
severe osteoarthritis of the left hip, but also has mild 
arthritis of the right hip.  Dr. Casscells, in January and 
June, 1994, attributed the left hip condition to parachuting 
in service as reported by the veteran, including based on X-
ray observation of an old subcapital fracture on the left 
side and an old fracture of the symphysis pubis.  Yet upon 
private medical evaluation in 1990 based on MRI's at that 
time, Dr. Koviver found hip and sacroiliac joints well 
maintained with good alignment, with no erosive or 
destructive change and intact osseous structures.  Dr. 
McAllister, II, in November 1993, obtained fresh MRI's and 
observed narrowing of the hip joint consistent with 
degenerative changes, and slight spurring, but reported 
finding no evidence of acute fracture or dislocation.  Yet 
Dr. McAllister reported that there were no interval changes 
observed on MRI's between 1990 and 1993.  Hence Dr. Casscells 
and Dr. McAllister both found degenerative changes in the 
hip.  But Dr. McAllister found that those changes were shown 
in 1990 MRI's, which Dr. Koviver did not.  Neither Dr. 
Koviver nor Dr. McAllister identified the old subcapital 
fracture on the left side and possible old fracture of the 
symphysis pubis identified by Dr. Casscells.  A June 1980 
private medical record recorded the veteran's complaints of 
the left leg going out when climbing and stress in the left 
hip, yet an examiner at that time attributed the condition to 
a strain of the left groin.  There are no records of X-ray 
results from that period of treatment.

In light of the confusion in medical diagnoses, and Dr. 
Casscells's fairly emphatic attribution of the veteran's left 
hip condition to a jump injury, the Board feels that some 
development is in order.

There is also present in Dr. Casscells's January 1994 letter 
a discrepancy of dates which may be merely an error by Dr. 
Casscells or may be evidence of pertinent injury post 
service.  Dr. Casscells stated that the veteran reported 
suffering a bad jump parachuting in 1977, breaking three toes 
at that time, with inability to bear weight for some time 
thereafter without extreme pain, with the veteran aware of 
some hip discomfort at that time yet continuing to jump after 
the injury healed.  In the same letter, Dr. Casscells 
reported that the hip condition was attributable to 
parachuting and there was no event outside of service which 
could have explained the veteran's hip condition.  Since the 
veteran separated from service in 1970, Dr. Casscells's 
January 1994 letter is internally inconsistent.  The simplest 
explanation is that the Dr. Casscells merely reported the 
wrong date.  The correct date for the veteran's jumps in 
service was apparently 1968, and was certainly not 1977.  The 
veteran's claim so depends on Dr. Casscells's medical 
opinions for support that clarification from that physician 
as to this discrepancy should be obtained.  

To further develop the veteran's claim, this case is remanded 
for the following:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his left hip 
condition since October 1996.  He should 
be requested to submit copies of any 
additional private medical records.  
Copies of the medical records from all VA 
sources he identifies, and not currently 
of record, should then be requested, and 
those records, together with any 
submitted private medical records, should 
be associated with the claims folder.

The 1990 and 1993 original MRI data, 
scans, etc., or accurate copies thereof, 
which were the subject of Dr. Koviver's 
October 1990 medical record and Dr. 
McAllister's 1993 medical record, noted 
above, should be obtained.  The original 
X-rays, or accurate copies thereof, taken 
in 1994 and the subject of Dr. 
Casscells's January 1994 and June 1994 
medical reports, noted above, should also 
be obtained.  

The RO should also request that the 
veteran submit an authorization and 
release for employment and medical 
treatment records from his employment 
with Westinghouse.  If that authorization 
is obtained, the RO should appropriately 
contact Westinghouse and obtain copies of 
any available personnel records and 
medical records of the veteran 
documenting any injuries during that 
employment, any periods of absence, and 
any medical care or treatment, including 
in particular for any orthopedic 
conditions.  Any records obtained should 
be associated with the claims file.  

2.  The RO should also obtain all of the 
veteran's service personnel records and 
any jump school records, including any 
related to his training jumps or to any 
injuries suffered at that time.  If 
records obtained do not confirm the 
validity of the April to June, 1968, jump 
record contained within the claims file, 
appropriate attempts to verify that 
record should be made, including 
appropriately contacting the veteran for 
that purpose.  Attempts should also be 
made to obtain a complete copy of the 
"jump record" within the claims file, 
as the copy within the claims file 
appears to be only a portion of the 
document.
 
3.  Inquiry should be appropriately made 
to C. D. Casscells, M.D., regarding the 
discrepancy, as detailed above, in his 
January 1994 letter.  The physician 
should be afforded a copy of that letter, 
and asked whether the veteran reported 
that the parachute jump in which he 
reportedly injured his left toes and left 
hip was in 1977, or whether he reported 
that the incident occurred during his 
period of service from October 1967 to 
October 1969.  The physician should thus 
be asked, in effect, whether the 1977 
date in the January 1994 letter was 
merely a mistake or typographic error, or 
something else; and if something else, he 
should be asked what it was.

4  The veteran should be afforded a VA 
examination by an orthopedic surgeon with 
experience in degenerative and traumatic 
diseases of the hips to provide a report 
of the nature and etiology of any current 
left hip condition, and to resolve 
discrepancies, as detailed above, between 
the private medical records. 

The examiner should review the 1990 and 
1993 original MRI data, scans and the1994 
X-rays, obtained as a part of the remand 
development.  Once reviewed by the VA 
examiner for purposes of this remand, 
these original X-rays or MRI scans or 
data, or copies thereof, should not 
themselves be added to the claims file, 
but rather should be added to the 
veteran's current VA medical records, or 
otherwise returned, as appropriate.  

The examiner should specifically review 
and address the medical records and MRI 
reports from 1990 and 1993, the 1990 and 
1993 original MRI scans, data, etc. or 
copies thereof, and the 1994 X-rays as 
reviewed by Dr. Casscells, if obtained.  
The examiner should determine whether the 
1990 and 1993 MRI scans and 1994 X-rays 
show an old subcapital fracture of the 
left hip and/or an old fracture of the 
symphysis pubis.  If either of these old 
fractures is identified and the examiner 
determines that it is more likely than 
not that the veteran's current left hip 
osteoarthritis is due to the identified 
fracture(s), then the examiner should 
provide an opinion as to whether it is as 
likely as not that the veteran, if he 
suffered the fracture(s) during a jump in 
service in jump school, could have 
resumed jump school training after one 
week of recuperation, even with 
tolerating a considerable amount of pain.  

The examiner should also examine any 
records, including medical records, 
obtained from Westinghouse, and if these 
indicate injuries or prolonged periods of 
recuperation, this information should be 
considered in the examiner's opinion as 
to whether it is as likely as not that 
the veteran's current left hip condition 
was due to a parachute jump injury in 
service.

Regarding osteoarthritis, the examiner 
should determine whether osteoarthritis 
is present in any joints other than the 
left hip, including in particular the 
right hip, and should offer an opinion as 
to the medical probability that current 
osteoarthritis of the left hip, if any, 
is due to a congenital or developmental 
defect or predisposition rather than 
traumatic in origin.  The examiner should 
also specifically provide an opinion as 
to whether it is as likely as not that 
the veteran's current left hip condition 
is causally related to his parachute 
jumps in service, and if so, in what 
manner and to what degree would it be 
causally related.  All necessary tests 
should be performed.  All findings and 
conclusions should be explained in 
sufficient detail that they may be 
readily understood.  The claims folder 
and a copy of this remand should be made 
available to the examiner for review 
before the examination. 

5.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for a 
left hip condition.  If the determination 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

